          CASE 0:20-cv-01664-PJS-KMM Doc. 18 Filed 11/19/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Wayne William Wilson,                                   Case No. 0:20-cv-01664-PJS-KMM

                      Plaintiff,

v.                                                                ORDER

McRae’s US Mail Service Inc.,

                       Defendant.


         The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated October 29, 2020. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based on the Report and Recommendation of the Magistrate Judge, on all of

the files, records, and proceedings herein, the Court now makes and enters the following

Order.

         IT IS HEREBY ORDERED that.

         1. Defendant’s Motion to Dismiss (ECF No. 4) is granted.

         2. The Complaint is dismissed with prejudice for failure to state a claim.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: 11/19/20

                                                         Patrick J. Schiltz
                                                         United States District Judge
